DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101


2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

4.	Claim 40 is rejected under 35 U.S.C. 101 because this claim recites: “A computer-readable storage medium comprising instructions…”. The specification discloses in paragraph [0131]: ” The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them. Alternatively, or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”. Thus, the medium  is interpreted to include signals.  The broadest reasonable interpretation of “storage medium” is directed toward non-statutory type computer-readable storage medium such as transitory signals and propagating waves.

5. 	Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to computer-readable storage medium …”, as “non-transitory computer-readable storage medium …”,  which would render the claims statutory.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claims 1, 4-20, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claims 1, 39, and 40 recites the limitation, “A method of training a policy neural network having a plurality of policy network parameters, wherein the policy neural network is used to select actions to be performed by an agent.”.   The limitation renders the claims vague and indefinite. However, the Specification fails to provide support for identifying: Actions and parameters, which corresponds to each policy network neural network. The scope is rendered indefinite as there is no way to apprise one of ordinary skill in the art what “action, and policy network parameters” are being referred to. Therefore, the claims are unclear.
9.	Claim 4 recites the limitation, “the generated output of the critic network for each of the actions in the set of actions is a respective distribution over possible Q values.”.  The limitation renders the claim vague and indefinite. However, the Specification fails to provide support for identifying:” Q values”. The scope is rendered indefinite as there is no way to apprise one of ordinary skill in the art what “Q values” is being referred to. Therefore, the claim is unclear.
10.	Claim 7 recites the limitation, “determining a difference between the updated return estimate and a measure of central tendency of the distribution over possible Q values for the performed action.”.  The limitation renders the claim vague and indefinite. However, the Specification fails to provide support for identifying:” return”. The scope is rendered indefinite as there is no way to apprise one of ordinary skill in the art what “return” is being referred to. Therefore, the claim is unclear.
11.    Dependent claims 5, 6, and 14-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for their dependency to a rejected claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Conclusion 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619